Title: From George Washington to Thomas Sim Lee, 15 September 1781
From: Washington, George
To: Lee, Thomas Sim


                  
                     Sir
                     Head Quarters Williamsburg 15 Septr 1781
                  
                  Your Excellency has been informed, that on hearing the French Fleet had sailed from the Capes, I had given Orders to the Troops which were Embarked, to stop their Proceeding.
                  I am now happy to be able to inform your Excellency, that the Count DeGrasse is returned to his former Station at Cape Henry, havg driven the British Fleet from the Coast—formed a Junction with the Squadron of the Count DeBarra’s, & captured two British frigates—the Bay being thus secure, I have given Orders for the Troops to proceed with all possible Dispatch to the point of Operation.
                  I am distressed my Dear Sir! to find, on my Arrival at Williamsburg, that the Supplies for the Army here, are not in that desirable Train, that could be wished—they have already experienced a Want of Provisions—and are greatly apprehensive for the Prospect in future, particularly in the Article of Bread—All the Flour within your Reach, should be imediately forwarded down—which may, I think, be speedily done, now that the Navigation of the Bay is secured.  I beg Sir, that not a Moment may be lost in furnishg us with every Supply within your Power—Happily, if the Fleet will remain with us, our Prospects of Success, are most promising, if we are not wanting in our own Exertions—An Army cannot be kept together without Supplies—if these fail us, our Operations must cease, & all our high Hopes will banish into Disappointment & Disgrace.  With great Regard & Esteem I have the Honor to be Your Excellency’s Most Obedt Servant
                  
                     Go: Washington
                  
                  
                     P.S.  If your Excelcy can assist us in procuring some Axes or Hatchets—& Intrenching Tools of all kinds—it will be a great Advantage—We shall have much occasion for tools of this Sort—& I find almost a Total Want here—& it will be difficult to make a Collection from a small Compass.
                  
                  
               